      Case 2:19-cv-00559-JAM-KJN Document 44 Filed 03/19/21 Page 1 of 2


1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
2 Including Professional Corporations
     CHARLES L. KREINDLER, Cal. Bar No. 119933
3 BARBARA E. TAYLOR, Cal. Bar No. 166374
     MATTHEW LIN, Cal. Bar No. 328852
4 333 South Hope Street, 43rd Floor
     Los Angeles, California 90071-1422
5 Telephone: 213.620.1780
  Facsimile: 213.620.1398
6 E mail     ckreindler@sheppardmullin.com
             btaylor@sheppardmullin.com
7            mlin@sheppardmullin.com
8 Attorneys for KAISER FOUNDATION
     HEALTH PLAN, INC.
9
10
                                 UNITED STATES DISTRICT COURT
11
                                EASTERN DISTRICT OF CALIFORNIA
12
13
     UNITED STATES et al. ex rel.                 Case No. 2:19-cv-0559 JAM-KJN
14 JEFFREY MAZIK,
15                     Plaintiffs,                DEFENDANT KAISER
                                                  FOUNDATION HEALTH PLAN,
16            v.                                  INC.’S DISCLOSURE STATEMENT
17 KAISER PERMANENTE, INC.,                       [Fed. R. Civ. P. 7.1]
18 KAISER FOUNDATION HEALTH                       Judge: Hon. John A. Mendez
   PLAN, INC. AND EASTERSEALS,
19 INC.,
                                                  Complaint Filed:        April 1, 2019
20                                                Trial Date:             None Set
                       Defendants.
21
22
23
24
25
26
27
28

                                              1                    Case No. 2:19-cv-0559 JAM-KJN
     SMRH:4832-9205-5519.1                                            DISCLOSURE STATEMENT
      Case 2:19-cv-00559-JAM-KJN Document 44 Filed 03/19/21 Page 2 of 2


1             Pursuant to Fed. R. Civ. P. 7.1, the undersigned counsel of record for
2 defendant Kaiser Foundation Health Plan, Inc. certifies that it has no parent
3 corporation and no publicly held corporation owns 10% or more of its stock.
4
5 Dated: March 19, 2021
6                                     SHEPPARD, MULLIN, RICHTER & HAMPTON
7                                     LLP

8
9                                     By               /s/ Charles L. Kreindler
10                                                    CHARLES L. KREINDLER
11                                               Attorneys for KAISER FOUNDATION
12                                                       HEALTH PLAN, INC.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2                  Case No. 2:19-cv-0559 JAM-KJN
     SMRH:4832-9205-5519.1                                             DISCLOSURE STATEMENT
